Citation Nr: 1308478	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-40 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that, in his October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in a subsequent October 2010 communication, the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2012).  Therefore, the Board finds that there is no outstanding hearing request.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims file.  A review of the Virtual VA claims file reveals VA treatment records dated from August 2011 to May 2012.  The Board notes that the August 2010 statement of the case only considered VA treatment records dated through June 2010.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of the newly associated treatment records.  38 C.F.R. § 20.1304(c) (2012).  Moreover, as his claim is being remanded, the AOJ will have an opportunity to review all of the VA treatment records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.  



REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an increased rating for service-connected PTSD.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  In this regard, the evidence shows that the Veteran is receiving disability benefits through the Social Security Administration (SSA).  In March 1995, the Veteran submitted a written statement informing VA that his Social Security disability benefits would begin in April of that year, although he did not indicate for what disability the benefits were being awarded.  In May 2001, VA received information which showed the Veteran received SSA disability benefits as of April 1994.  See May 2001 Social Security Administration Data.  Likewise, in February 2006, a physician who evaluated the Veteran noted that he was receiving Social Security disability benefits.  See February 2006 VA outpatient treatment record.  

While there is evidence of record that shows the Veteran is receiving disability benefits from SSA, it does not appear that the AOJ has attempted to obtain the Veteran's SSA records.  Indeed, the actual SSA decision and the reports and records considered by SSA in making its decision are not contained in the claims folder and, as such, there is no indication in the record as to what disability the Veteran is receiving SSA disability benefits.  Therefore, the Board cannot determine that no reasonable possibility exists that the SSA records are relevant to the Veteran's claim, as the SSA records may contain evidence regarding the severity of the Veteran's service-connected psychiatric disability.  

The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that a remand is necessary in order to obtain and associate with the claims file a copy of SSA's determination on any claims filed by the Veteran, and copies of all medical records underlying that determination.

The Board further observes that the Veteran receives treatment for his PTSD through the Eastern Kansas VA Healthcare System.  Records dated through August 2011 are contained in the paper claims file, and records dated from August 2011 to May 2012 are contained in Virtual VA.  Therefore, while on remand, records dated from May 2012 to the present from such VA healthcare system should be obtained for consideration in the Veteran's appeal.

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Board observes that he was last examined by VA in July 2009, at which time it was noted that the Veteran denied obsessive thinking or ritualistic behavior that interfered with routine activities; however, he later indicated that he counted things around him such as ceiling tiles, but such did not interfere with routine activities.  However, a May 2012 VA treatment record indicates that the Veteran was struggling with his obsessive compulsive behaviors of counting, checking doors and windows, and checking the stove.  It was noted that he felt he was functioning at 80 percent.  Additionally, the record reflects that the Veteran's psychiatric medications have been changed since the July 2009 VA examination.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the July 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board further observes that VA treatment records dated in 2011 and 2012 assign a separate diagnosis of obsessive compulsive disorder, which was not noted at the July 2009 VA examination.  Therefore, the VA examiner should render an opinion as to whether such disorder is part and parcel of the Veteran's PTSD, or separate and distinct from such disability.  Moreover, if such is considered to be separate and distinct, the examiner should be requested to note the symptoms attributed solely to PTSD and those attributed solely to obsessive compulsive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain all VA treatment records from the Eastern Kansas VA Healthcare System dated from May 2012 to the present pertaining to PTSD.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  He or she should also indicate whether the Veteran has a separate diagnosis of obsessive compulsive disorder.  The examiner should indicate whether such is part and parcel of his PTSD, or separate and distinct from such disability.  Moreover, if such is considered to be separate and distinct, the examiner should be requested to note the symptoms attributed solely to PTSD and those attributed solely to obsessive compulsive disorder.  If the examiner cannot separate the symptoms between the two disorders, he or she should so indicate.  The examiner should also specifically address the impact PTSD has on the Veteran's employability.  

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2010 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


